                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GERALD LEN COOLEY,                                  CASE NO. 18-cv-00719-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF’S MOTION
                                   8             vs.                                         FOR PARTIAL SUMMARY JUDGMENT
                                   9     GREG LEONARD, ET AL.,                               Re: Dkt. No. 97
                                  10                   Defendants.

                                  11          On July 6, 2019, plaintiff Gerald Cooley filed a motion for partial summary judgment
                                  12   pursuant to Federal Rule of Civil Procedure 56 with respect to his “judicial deception” claim
Northern District of California
 United States District Court




                                  13   against defendant William Jeha. (Dkt. No. 97 (“MSJ”).) Specifically, in his motion, plaintiff
                                  14   argues that there “is no genuine issue[] of material fact[] concerning [the] judicial deception claim
                                  15   because there is no evidence that Jeha’s statements were not deliberately false and designed to
                                  16   deceive [the judge] into finding probable cause to issue a warrant [for] plaintiff’s arrest.” (Id. at
                                  17   12.) On July 22, 2019, defendants filed an opposition to plaintiff’s motion. (Dkt. No. 101.)
                                  18          Having considered the pleadings and papers submitted, the Court finds that plaintiff’s
                                  19   motion is premature and must be denied as such. Plaintiff brings this motion less than two months
                                  20   after the Court denied plaintiff’s first motion for partial summary judgment as premature and the
                                  21   pleadings were set. (Dkt. Nos. 78, 80.) Further, the parties have engaged in minimal, if any,
                                  22   discovery. Where a summary judgment motion “is filed so early in the litigation, before a party
                                  23   has had any realistic opportunity to pursue discovery relating to its theory of the case,” “lightning-
                                  24   quick summary judgment motions can impede informed resolution of fact-specific disputes.”
                                  25   Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of the Fort Peck Reservation, 323
                                  26   F.3d 767, 773 (9th Cir. 2003); see also Mehmet v. Paypal, Inc., No. C-08-01961 RMW, 2008 WL
                                  27   3495541, at *5 (N.D. Cal. Aug. 12, 2008) (“Because neither party has had the opportunity to
                                  28   conduct discovery and because this does not appear to be the result of a lack of diligence, the
                                   1   motion for partial summary judgment is denied as premature without prejudice to its renewal.”).1

                                   2   In addition, plaintiff’s motion raises issues, such as whether Jeha’s statements to the judge who

                                   3   issued plaintiff’s warrant were deliberately false, that are material to plaintiff’s claims and remain

                                   4   in dispute. In other words, there are triable issues of material fact remaining at this juncture in the

                                   5   proceedings.

                                   6          For the foregoing reasons, plaintiff’s motion for partial summary judgment is DENIED,

                                   7   without prejudice to plaintiff renewing his motion at the appropriate time.

                                   8          This Order terminates Docket Number 97.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 23, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  12
Northern District of California




                                                                                            UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          1
                                                 In his motion, plaintiff contends that the burden “[n]ow . . . shifts to Jeha to produce
                                  27   specific evidence through affidavits or admissible discovery to show that a dispute exists.” (MSJ
                                       at 12.) Insofar as plaintiff filed his motion for partial summary judgment in order to elicit
                                  28   evidence from defendants, the Court advises plaintiff that motions for summary judgment are not
                                       intended for this purpose.
                                                                                           2
